PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Read et al.
Application No. 14/865,038
Filed: 25 Sep 2015
For: Multi-Phase Pre-Reacted Thermal Barrier Coatings and Process Therefor

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed November 29, 2021, requesting revival of the above-identified application.

The petition under 37 CFR 1.137(a) is GRANTED.

A notice of appeal and $800 fee were filed on July 13, 2020. An appeal brief and a petition for a two month extension of time and $ 600 fee were filed on July 13, 2020. The Office mailed a Notification of Non-Compliant Appeal Brief on July 15, 2020 because the examiner found the Summary of Claimed Subject Matter was non-compliant, due to the fact that not all independent claims were listed. Claims 16 and 22 were not listed. Appellant was given one month/30 days with extensions of time possible to reply. Appellant only had to file a replacement Summary of Claimed Subject Matter section. On July 27, 2020, appellant filed an amendment cancelling Claims 16 and 22.  On April 26, 2021, the Office mailed a Notice of Abandonment, which states the application is abandoned in view of the dismissal of the appeal in an application having no allowed claims. The Notice of Abandonment recognized that an after final amendment had been filed on July 27, 2020. However, it did not place the application in condition for allowance. Therefore, the claims remained rejected for the reason(s) provided in the final Office action of December 13, 2019. It was noted that the after final amendment did not provide the new appeal brief section that was required by the July 15, 2020 Notification of Non-Compliant Appeal Brief. Since no other response to the July 15, 2020 Notification of Non-Compliant Appeal Brief was timely filed, the appeal was dismissed. The application became abandoned on August 18, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a corrected appeal brief; (2) the petition fee of $2100; and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. All requirements under 37 CFR 1.137(a) being met, the petition is granted.



This application is being referred to Technology Center AU 1718 for the examiner of record’s consideration of the corrected appeal brief, filed November 29, 2021.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET